 

Exhibit 10.60

REYNOLDS AMERICAN INC.

AMENDMENT NO. 3 TO RETENTION TRUST AGREEMENT

This Amendment No. 3 (the “Amendment”) to the Retention Trust Agreement, dated
May 13, 1998, as amended by Amendment No. 1, dated October 1, 2006, and
Amendment No. 2, dated January 24, 2007 (as so amended, the “Retention Trust”),
by and between R.J. Reynolds Holdings, Inc., as successor to RJR Nabisco, Inc.
(“RJRTH”), and Wells Fargo Bank, N.A., as successor to Wachovia Bank, N.A. (the
“Trustee”), is entered into as of this 7th day of January, 2016.

WITNESSETH:

WHEREAS, pursuant to the provisions of Section 9(a) of the Retention Trust, the
parties hereto agree to amend the Retention Trust in accordance with the terms
set forth below.

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1.

The first sentence of Section 1 of Appendix A to the Retention Trust is hereby
deleted in its entirety and the following is substituted in its place:

“Except as otherwise provided in a retention letter agreement between an
employee Trust beneficiary and the Employer, this Appendix A to the Trust
Agreement is intended to set forth the terms and conditions governing the
Payments identified in the Payment Schedule included as Appendix B to the Trust
Agreement.”

2.

Section 2(e)(ii) of Appendix A to the Retention Trust is hereby deleted in its
entirety and the following is substituted in its place:

“(ii) “Change of Control” shall be defined as such term is defined in the
Reynolds American Inc. Amended and Restated 2009 Omnibus Incentive Compensation
Plan as in effect on the date hereof.  A copy of this definition shall be
provided to the Trustee.”

3.

Except as otherwise expressly provided in this Amendment, the Retention Trust
remains unmodified and in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment on the date and
year first written above.

 

R.J. REYNOLDS TOBACCO HOLDINGS, INC.

 

 

 

By:

 

/s/ McDara P. Folan, III

Name:

 

McDara P. Folan, III

Title:

 

SVP and Secretary

 

 

 

WELLS FARGO BANK, N.A.

 

 

 

By:

 

/s/ Alan C. Frazier

Name:

 

Alan C. Frazier

Title:

 

Senior Vice President

 

 